Citation Nr: 1311670	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-41 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007, October 2007, and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the July 2007 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for tinnitus.  In the October 2007 rating decision, the RO denied the Veteran's claim of entitlement to an increased disability rating for service-connected PTSD with depression and anxiety.  In the December 2009 rating decision, the RO again declined to increase the Veteran's disability rating for service-connected PTSD and also denied his TDIU claim.

Although there was no submission or communication from the Veteran that may be construed as a notice of disagreement (NOD) with the October 2007 rating decision, VA treatment records dated in January 2008 and April 2008 reflected ongoing mental health symptoms and treatment, including for PTSD.  These records were, at a minimum, constructively of record within a year of the October 2007 rating decision and constituted new and material evidence pertaining to his increased rating claim for service-connected PTSD.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice and possession of VA treatment records since they are maintained and generated within VA's healthcare system, even if not physically in the file).  Therefore, the October 2007 rating decision could not become final prior to readjudication.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.156(b) (2012).  The Veteran perfected an appeal following such readjudication.

The issues of entitlement to an increased disability rating for PTSD with depression and anxiety, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus was at least as likely as not incurred during his active service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal with respect to that claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing direct service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012); see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, supra.  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board has a duty to assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran contends that he began to experience tinnitus while he was exposed to hazardous military noise during his active service.  He contends that with a military occupational specialty (MOS) as an aircraft firefighter and crash/rescue crewman, he worked around aircraft and jet engines during his four years of service.  

Considering first the current disability requirement for service connection, the claims file contains an October 2006 VA audiological consultation report wherein the Veteran was noted to have intermittent, non-localizing tinnitus.  He was additionally diagnosed with tinnitus during VA audiological examinations in May 2007, June 2007, and December 2009.  Based on this evidence, the Board finds that the current disability requirement for service connection has been satisfied.  See Davidson, supra.

With respect to the next requirement for service connection, an in-service incurrence of a disease or injury, the Board notes that the Veteran's service treatment records (STRs) do not reflect treatment for or complaints of tinnitus during his service.  The evidence of record clearly contains the Veteran's contentions, however, that he was exposed to hazardous military noise during his service.  During his May 2007 and December 2009 VA audiological examinations he reported that with an MOS as an aircraft firefighter, he constantly worked on the flight line and was thereby exposed to aircraft noise.  He additionally reported being exposed to hazardous noise from trucks while completing duties.  He indicated that hearing protection was used only when approaching a running aircraft.  The record reflects that a Meritorious Mast was issued to the Veteran, showing that on one occasion, he exhibited truly professional performance and tireless efforts to extinguish a fire and rescue personnel in an extremely hazardous situation where an aircraft crashed on the runway, and came to rest inverted and completely engulfed in billowing flames and smoke. 

Based on the evidence of record, including the Veteran's DD214 and other personnel records reflecting meritorious service as an aviation firefighter and rescue crewman, the era of his service, and his credible reports of exposure to hazardous noise from military aircraft and trucks during his service, the Board will afford him the full benefit of the doubt and concede his exposure to hazardous military noise.  Therefore, the second required element to establish service connection for hearing loss and tinnitus has been met.  See Davidson, supra. 

The remaining question is whether there is a nexus between the Veteran's current tinnitus, and his in-service exposure to hazardous noise, or credible evidence of a continuity of tinnitus symptomatology since his separation from service.  

The October 2006 VA audiological consultation report clearly documents the Veteran's report that intermittent tinnitus had its onset during his military service.  

During his May 2007 VA audiological examination, the VA examiner noted the Veteran's exposure to hazardous military noise and his occupational noise exposure as a police officer only during annual gun qualifications, where he was required to wear hearing protection.  She additionally noted his recreational noise exposure, including five years of target shooting and two years of motorcycling, but that he used hearing protection with both activities.  She further indicated that the Veteran was not sure of the date of onset of his tinnitus, but that he apparently felt it was not present during service.  He apparently then estimated that it began in the late 1970s.  

The examiner concluded that she could not resolve the issue of whether the Veteran's tinnitus was at least as likely as not related to in-service noise exposure without resort to mere speculation.  The examiner indicated that she could not reach such an opinion without reviewing his enlistment and separation audiograms.  

In a June 2007 VA audiological examination report, the same examiner provided an additional report based on earlier findings and review of the Veteran's claims file.  She specifically noted that there was no mention of tinnitus in the Veteran's claims file and then provided identical information to that contained in the May 2007 VA examination report.  In the current report, the examiner effectively recanted her May 2007 opinion by concluding that it was less likely than not that the Veteran's tinnitus was caused by or a result of his in-service noise exposure.  She reasoned that there was no mention of tinnitus in the Veteran's claims file and that by his own report, tinnitus was not present during service and most likely began in the late 1970's.  Thus, she concluded that the onset of tinnitus was too remote in time to be related to in-service noise exposure.  

In his August 2007 NOD, the Veteran contended that the VA examiner had misunderstood him, and that rather than beginning in the late 1970's, his tinnitus started at the same time as his exposure to excessive noise in the military.  He indicated that he did not know how the VA examiner documented his supposed report of a date of onset of tinnitus in the late 1970's.  He noted that his October 2006 VA audiological consultation report specifically recorded his report that tinnitus had its onset during service.  In his October 2009 substantive appeal (on VA Form 9), the Veteran reported that he had experienced tinnitus since his military service where he served as a crash and rescue crewman.  

Following submission of the Veteran's VA Form 9, an additional VA audiological examination report was obtained in December 2009.  The Veteran reported to the examiner that his tinnitus began while he was on active duty.  The examination report did not offer an opinion regarding the etiology of the Veteran's tinnitus, but rather focused on whether his hearing loss or tinnitus interfered or prevented him from performing work activities consistent with his work experience and education.  

The June 2007 VA examiner's opinion is based on inaccurate factual data (i.e. that the Veteran's tinnitus began in the late 1970's and not during service), and is not fully based on the evidence of record; hence it is of minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  

On the other hand, the Veteran is competent to report an onset of tinnitus during service and he is competent to report experiencing a continuity of tinnitus symptomatology since his separation from service.  See Jandreau, 492 F.3d at 1377.  This evidence is at least as persuasive as the June 2007 VA examiner's negative opinion which was based primarily on an inaccurate factual premise.  

Accordingly, based on the evidence of record, including the prior October 2006 VA audiological consultation report and the Veteran's multiple credible and competent contentions, which support an onset of tinnitus during the Veteran's service and a continuity of symptomatology of tinnitus since his separation from service, the Board finds that all elements required to establish service connection have been met.  See id.; see also Davidson, 581 F.3d at 1316.  

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his PTSD in December 2009.  In his January 2010 NOD, he indicated that he was experiencing an increase in intrusive thoughts and nightmares.  

When there is evidence that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of a claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).  Thus, this claim must be remanded in order to schedule the Veteran for a new and contemporaneous VA psychiatric examination to assess the severity of his service-connected PTSD with depression and anxiety.

With respect to the Veteran's TDIU claim, a December 2009 VA spine examination report indicated that his service-connected degenerative arthritis of the spine significantly interfered with activities consistent with his work experience and prior education.  The report noted that specifically regarding his duties as a police officer, he was unable to walk patrol beats, or sit in a patrol care for long periods of time.  He notably also became unable to teach firearms training as doing so required standing and holding positions for long periods of time.  

While this report indicated that the Veteran's service-connected spine disability caused significant impairment on the Veteran's usual occupation as a police officer and while the report also indicated that he could not complete the duties of managing a kitchen, consistent with his prior work experience, the report does not clearly indicate whether or not the Veteran's service-connected disabilities, in combination, render him unable to secure or follow a substantially gainful occupation.

At present, the Veteran's combined disability rating is 60 percent.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  

In either event, even if these percentage requirements are not met, a TDIU may still be available to the Veteran on an extraschedular basis if it shown that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2012).  As such, on remand, if the Veteran still does not reach the combined rating necessary for a TDIU, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether he may be entitled to a TDIU on an extraschedular basis.

The Veteran also indicated in his January 2010 NOD that he was receiving weekly therapy sessions with a Ken Martin, who appears to be a private addiction counselor.  Records of the Veteran's treatment, however, have not yet been associated with the claims and should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).   

The Veteran had been receiving regular VA mental health treatment, but there are no records of treatment for the period since October 2011.  It is not clear whether he received any subsequent VA treatment.

Accordingly, these claims are REMANDED for the following:

1.  Ask the Veteran to complete authorization for VA to obtain records of his treatment with Ken Martin, and from any other identified non-VA provider who has treated him for a psychiatric disability.

Tell the Veteran that he should submit copies of any of the relevant treatment records in his possession, and that he may obtain and submit identified records himself.

If any requested records cannot be obtained; advise the Veteran of that fact; of the efforts made to obtain the records; and of any further actions that will be taken with regard to his claim.

2.  Obtain records of the Veteran's treatment for service connected disabilities at the VA health care system in Madison, Wisconsin, (specifically the VA outpatient clinic in Rockford, Illinois) for the period since October 2011.  

3.  After obtaining available records, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  


4.  The Veteran should be afforded an examination to determine whether his service connected disabilities preclude gainful employment.

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities, (i.e. residuals of a lumbar spine injury with degenerative changes, PTSD with depression and anxiety, left ear hearing loss, and tinnitus) in combination render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

Consideration must be given to the Veteran's level of education, and previous work experience; but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide reasons for all opinions.  The examiner should specifically address the December 2009 VA spine examination report.

4.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.

5.  If there is any period since August 2007 when the Veteran was unemployed and did not meet the percentage requirements for TDIU; refer the claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication pursuant to 38 C.F.R. § 4.16(b) (2012).

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


